657 S.E.2d 24 (2007)
STATE of North Carolina
v.
Raymond Lee MUELLER.
No. 519P07.
Supreme Court of North Carolina.
December 6, 2007.
James R. Parish, Fayetteville, for Mueller.
Margaret Force, Assistant Attorney General, Kristy M. Newton, District Attorney, for State of NC.
Prior report: ___ N.C.App. ___, 647 S.E.2d 440.

ORDER
Upon consideration of the petition filed by Defendant on the 23rd day of October 2007 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 6th day of December 2007."